United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 06-2941
                                    ___________

United States of America,             *
                                      *
           Appellee,                  *
                                      *
     v.                               * Appeal from the United States
                                      * District Court for the
Marco Antonio Lucio Garcia, also      * District of Minnesota.
known as Jocat Octavio Janez,         *
                                      * [UNPUBLISHED]
           Appellant.                 *
                                 ___________

                              Submitted: June 1, 2007
                                 Filed: June 6, 2007
                                  ___________

Before SMITH, GRUENDER, and SHEPHERD, Circuit Judges.
                           ___________

PER CURIAM.

      Marco Antonio Lucio Garcia challenges the 168-month prison sentence
imposed by the district court1 following his guilty plea to a drug offense, in violation
of 21 U.S.C. §§ 841(b)(1)(B), 846. Garcia argues on appeal that the district court
erroneously interpreted and applied the advisory Guidelines by treating U.S.S.G.
§ 4B1.1 as mandatory, and thus the court mistakenly believed it lacked discretion to
sentence him to the statutory minimum of 120 months in prison. We affirm.


      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota.
       We conclude that the district court did not commit any legal error in its
interpretation or application of the Guidelines. The record indicates that the court
properly determined Garcia’s applicable advisory Guidelines range to be 188 to 235
months based in part on his career-offender status; that the court did not find departure
under the Guidelines warranted; and that, in consideration of the 18 U.S.C. § 3553(a)
factors, the court concluded a non-Guidelines sentence of 168 months in prison was
reasonable. See United States v. Hawk Wing, 433 F.3d 622, 631 (8th Cir. 2006)
(describing three-step process for determining appropriate sentence).

       Because the court considered only relevant factors, including Garcia’s history
and characteristics, and gave such factors appropriate weight, we find no abuse of
discretion and conclude that Garcia’s sentence is reasonable. See United States v.
Haack, 403 F.3d 997, 1003-04 (8th Cir. 2005) (reasonableness of sentence is reviewed
for abuse of discretion which may occur if: (1) court failed to consider relevant factor
that should have received significant weight; (2) court gave significant weight to
improper or irrelevant factor; or (3) court considered only appropriate factors but in
weighing those factors committed clear error of judgment).

      Finally, we find no merit to Garcia’s contention that the district court
mistakenly believed it lacked discretion to sentence him to 120 months in prison. The
court clearly understood its authority to sentence Garcia below his advisory
Guidelines range: the court granted him a 20-month downward variance. Ultimately,
however, the court did not consider 120 months to be a reasonable sentence in light
of Garcia’s repeated offenses.

      Accordingly, the judgment is affirmed.
                      ______________________________




                                          -2-